                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



                                                                       Feb 21, 2020
 1                                                                         SEAN F. MCAVOY, CLERK
                            UNITED STATES DISTRICT COURT
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                      No. 2:19-CR-00159-RMP-1
 5
 6                        Plaintiff,                ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 7                        v.                        MODIFY RELEASE CONDITIONS
 8
     CRYSTAL L. MIXON,                              MOTION GRANTED
 9
                                                      (ECF No. 34)
10                        Defendant.
11
           Before the Court is Defendant’s Unopposed Motion for Modification of
12
     Release Conditions, ECF No. 34. Defendant recites in her motion that neither the
13
     United States, nor U.S. Probation oppose this request.
14
           Specifically, Defendant requests permission to travel to Coeur d’Alene,
15
     Idaho for a medical appointment on February 26, 2020.
16
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
17
     No. 34, is GRANTED. Defendant is permitted to travel outside the Eastern
18
     District of Washington to Coeur d’Alene, Idaho on February 26, 2020. Prior to
19
     departure Defendant shall provide Pretrial Services the address where she will be
20
     and a phone number where she can be contacted at any time.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED February 21, 2020.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
